UNITED STATES DISTRICT COURT : : i - -
SOUTHERN DISTRICT OF NEW YORK [EEE

JOSHUA POIRIER,
Plaintiff,
ORDER
Vv.
19 CV 3001 (VB)
KOHL’S DEPARTMENT STORES, INC.,
Defendant.
- -- w--=X

 

On January 21, 2020, defendant filed a letter to request a pre-motion conference to file a
summary judgment motion seeking to dismiss plaintiff's complaint. (Doc. #22).

On January 22, 2020, the Court granted defendant’s request for a pre-motion conference,
stating that the pre-motion conference would occur at the previously scheduled conference on
March 16, 2020, at 9:30 am. The Court ordered plaintiff to file a response to defendant’s pre-
motion letter in accordance with Paragraph 2.B.11 of Judge Briccetti’s Individual Practices by
February 5, 2020. (Doc. #23). To date, the Court has received no response from plaintiff.

The Court sua sponte extends plaintiff's time to February 21, 2020 to comply with the
January 22, 2020, Order and to file a response to defendant’s pre-motion letter. Compliance with
this Order, and any other order, is mandatory.

The Court notes that it previously warned that it would impose sanctions on plaintiff's
counsel for failing to appear at conferences or otherwise failing to comply with their professional
obligations, (Doc. #10), which, of course, includes complying with court orders. Failure to
comply with this order may result in dismissal of this case without prejudice for failure to
prosecute or failure to comply with court orders. Fed. R. Civ. P. 41(b).

Dated: February 14, 2020
White Plains, NY

SO ORDERED:

Wl

Vincent L. Briccetti
United States District Judge

 
